NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANNETTE DAGNEW,                                 No.    14-74037

                Petitioner,                     Agency No. A201-105-218

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 13, 2019**
                               San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and BASTIAN,*** District
Judge.

      Annette Dagnew (“Dagnew”) petitions for review of the Board of

Immigration Appeals’ (“BIA”) denial of asylum and withholding of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stanley A. Bastian, United States District Judge for
the Eastern District of Washington, sitting by designation.
Dagnew contends she is entitled to relief due to persecution on account of her

religion. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for

review.

      Substantial evidence supports the immigration judge’s (“IJ”) and the BIA’s

adverse credibility determinations; for example, Dagnew failed to mention the

alleged 2008 police raid and confiscation of all her identification documents in her

asylum application or credible fear interview. See 8 U.S.C. § 1158(b)(1)(B)(iii);

Ling Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir. 2014) (noting we review

“denials of asylum, withholding of removal, and CAT relief for substantial

evidence and will uphold a denial supported by reasonable, substantial, and

probative evidence on the record considered as a whole”) (quotation omitted). This

omission is especially glaring since the raid is the reason given by Dagnew to

explain why she lacked any documentation to substantiate crucial aspects of her

narrative. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (“Material

alterations in the applicant’s account of persecution are sufficient to support an

adverse credibility finding.”). In the absence of any credible testimony from

Dagnew, the IJ and BIA reasonably determined that the remaining evidence failed

to establish her eligibility for relief. We need not reach the BIA’s alternative

holding that, even if Dagnew had been found credible, the IJ reasonably required

her to provide certain corroborating evidence and that her failure to do so likewise


                                           2
resulted in a failure to meet her burden of proof.

      PETITION DENIED.




                                          3